459 F.2d 64
UNITED STATES of America, Appellee,v.Harry Lee BATTLE, Appellant.
No. 72-1028.
United States Court of Appeals,Fourth Circuit.
April 21, 1972.

Robert E. Hyman, Richmond, Va., on brief for appellant.
Brian P. Gettings, U. S. Atty., for Eastern District of Virginia, and Dennis W. Dohnal, Asst. U. S. Atty., on brief for appellee.
Before BUTZNER, RUSSELL, and FIELD, Circuit Judges.
PER CURIAM:


1
Harry Lee Battle, a federal prisoner, appeals his conviction of conveying a dangerous weapon from place to place in a federal institution in violation of 18 U.S.C. Sec. 1792.


2
The sole issue on appeal is whether the evidence was sufficient to support Battle's conviction.  Intent to convey a weapon may be inferred from either direct or circumstantial evidence.  United States v. Roche, 443 F.2d 98 (10th Cir. 1971).  The direct proof was sufficient to infer that Battle intended to convey the weapon.


3
Accordingly, we dispense with oral argument and affirm the judgment of the district court.


4
Affirmed.